f. Has complied with 11 U.S.C. § 526(c)(5)(B) and paid a $12,000.00 civil penalty to the United States Trustee; and *480g. Has obtained continuing legal education in the areas of bankruptcy law, bankruptcy practice, law firm management, and ethics sufficient to demonstrate a clear knowledge of the bankruptcy system and the rights and interests of debtors, creditors, and trustees.
10. Should Attorney Stopa seek to be admitted to practice in any other jurisdiction, he shall provide a copy of this Suspension Order in his application to that jurisdiction and serve a copy of his complete admission application to that jurisdiction upon the United States Trustee or United States Bankruptcy Administrator applicable to that jurisdiction.20
11. If Attorney Stopa is admitted to any other federal court or jurisdiction, he shall provide a copy of this Suspension Order to the applicable Clerk of Court or administrative and regulatory body.
12. In accordance with 11 U.S.C. §§ 329(b) and 526(c), the Chapter 13 Standing Trustees, Kelly Remick, Laurie Weatherford, and Jon Waage, shall make no further disbursements to Attorney Stopa or his law firm. Any funds that would have been disbursed to Attorney Stopa, if any, shall be disbursed on other allowed claims, which distribution may result in an increased distribution to general unsecured creditors. Refund checks, if any, shall be disbursed, distributed, and delivered directly to the respective debtor(s).
13. The Clerk of this Court shall:
a. REVOKE and TERMINATE all PACER CM/ECF filing logins and passwords assigned to Attorney Stopa, the law office of Stopa Law Firm, P.A., n/k/a Stay In My Home, P.A., or any para-professional(s) that may have been issued a CM/ECF login and password with filing privileges associated with Attorney Stopa and/or Stopa Law Firm, P.A. n/k/a Stay In My Home, P.A., effective immediately upon the entry of this Order;
b. Indicate in the PACER records that Attorney Stopa's association as an attorney in a case is TERMINATED ;
c. Record a copy of this Order in her judgment log maintained in accordance with Federal Rule of Bankruptcy Procedure 5003(c) ; and
d. File a copy of this Order in all pending bankruptcy cases wherein Attorney Stopa is associated as an attorney.
ORDERED.

28 U.S.C. § 581.